Per Curiam.

The title of the demandants to the land in question is to be referred to the judgment rendered upon the inquest of office: the condition annexed to that judgment was binding upon the proprietors of Bakerstown, and all claiming under them. Hackett was a settler within the terms and meaning of that condition, and the present tenant, as his assignee, is entitled, as against the demandants, to the land demanded. The conversation between Little and Hackett had no effect whatever to affect the tenant’s title under the said condition. The verdict is set aside, and a new trial is granted.